 

Case 4:20-cv-01000-P Document1 Filed 09/08/20 Page 2 of 9 Pageld 1

PRISONER'S CIVIL RIGHTS COMPLAINT (Rev. 05/2015)

 

IN THE UNITED STATES DISTRICT-G cour B py Ey
FOR THE NORTHERN DISTRICT or" TENA ne

Fort Worth Division
, SeeuTy clerk WIM
Tammy Mane Latham #38333-479

Plaintiff's Name and ID Number

HNC, Coreuse |
Place of Confinement | oat 2 0 C V - 1 0 0 0 P

(Clerk will assign the number)

 

 

Vv.

Wioacden (acc

Defendant’s Name and Address

FM — Cacswell

Defendant’s Name and Address

 

Defendant’s Name and Address
(DO NOT USE “ET AL.)

 

INSTRUCTIONS - READ CAREFULLY
NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep a
copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCIJ-CID), the list labeled as “VENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.
Case 4:20-cv-01000-P Document1 Filed 09/08/20 Page 2of9 PagelD 2

 

FILING FEE AND IN FORMA PAUPERIS (IFP)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis, In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma pauperis
data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, ifappropriate, assess
and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4, Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed in
Jorma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting it
to the court.

CHANGE OF ADDRESS

It is your responsibility to mform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to filea NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the disrnissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal courtrelating to your imprisonment? __ yes no

B, If your answer to “A” is “yes,” describe each lawsuit in the space below. (If there is more than one
lawsurt, describe the additional Jawsuits on another piece of paper, giving the same information.)

1. Approximate date of filing lawsuit:

 

2, Parties to previous lawsuit:
Plaintiff{s}
Defendant(s}

Court: (If federal, name the district; if state, name the county.)

 

 

 

Cause number:

 

Name of judge to whom case was assigned:

 

 

Disposition: (Was the case dismissed, appealed, stil! pending?)

I Dw ew

Approximate date of disposition:

 
Case 4:20-cv-01000-P Document1 Filed 09/08/20 Page 3of9 PagelD 3

 

PLACE OF PRESENT CONFINEMENT: TY — ( arene \\

 

EXHAUSTION OF GRIEVANCE PROCEDURES:
Have you exhausted all steps of the institutional grievance procedure? Xves __ NO
Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

PARTIES TO THIS SUIT:

A. Name and address ofplaintif® aniony, Loin, “AE 2232479
EMe—-Corael\ 00 Bor 21137 EL Wath Th. Tl T
Unit 4 Sow

B. Fell name of each defendant, his official position, his place of employment, and his full mailing address.

Defendant #1: Warden Cure eM (- (’ C wee \\
bok Woh Wo Tle)

_Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Did ack Aeke om ber OfeCrmriansS 4 OC | nc PDIG OOS Bronae Pro( er Quinn tire
Did wor PONE CrePAr SANTI ZECS, handeseag 5 MASE  WUGENES MeL A Cture

Defendant #2:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #3:

 

 

Bnefly describe the act(s} or omission(s} of this defendant which you claimed harmed you.

 

Defendant #4:

 

 

Briefly describe the act(s} or omission(s) of this defendant which you claimed harmed you.

 

Defendant#5:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 
Case 4:20-cv-01000-P Document1 Filed 09/08/20 Page4of9 PagelD 4

 

 

V. STATEMENT OF CLAIM:

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number
and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY
STRIKE YOUR COMPLAINT.

  
   

 

Con waecl ie cane Naennte>, ence. CO? enol one capcavet vosteunents

use favled . Did no ineron Larnales & Contec denied aa eSS 40

p tem! ly )

 

 

Cine

4h Ni only se lieutig de Wek eal * got anexSEc indy de 3 oP guts
Mique On ANd LG.
Vi RELIEF:

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.

“Typant dole granted (elease wit no lajal-Nes sud gS preborton
CWO WoC We LRIWCEN “to Dow Yor OICLLLL OG VEAL lod \ (cSk and

Apitlornenn 4 we fain Gnd aitrert AQ
VU. GENERAL BACKGROUND INFORMATION.

A. State, in complete form, all names you have ever used or been known by including any and ail aliases.

“Tarn Mucke Lavan dnl lamin Mare Mares eon Ve nnn eave

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or rederal
prison or FB] numbers ever assigned to you.

“Tne ony one 1 hrc is Yne Current one 38333479

VOL SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES \ NO

 

 

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed, (If more than one, use another piece of paper and answer the same questions.}

 

. Court that imposed sanctions (if federal, give the district and division):

. Case number:

 

 

1
2
3. Approximate date sanctions were imposed:
4, Have the sanctions been lifted or otherwise satisfied? YES NO
Case 4:20-cv-01000-P Document1 Filed 09/08/20 Page5of9 PageID5

 

 

 

— Conn vente cas.

   

2 enh. oy woere, ented, a8 Soler deteased anieals,
a SP ed OX by. ua Aaron ancl
ye MOnNlerAs Gnd
“wee \es were. rw addressed T aoent. rer Gn. OptN
nik d© Qu women do eSinn cose betas !
___were Aaiken Ao pceventk y~ “Yhen_ moved Yo Gui Ws
eer Boo Women nak are dositie, We wee \n Gn ONO
coo [4 \ooenen tac mon 4 beds only AP apart nol
er Cuchlan. Qreced. €n Oecd. woh clin GOD OA
~ ake. bottorn. Wos NEN at Starving ot Unto gee
Moo, Sake Graver. thee seme CeGin Com use Or eS,
anc Compusers.. LOY no Cote. res Gnd ret weC Vhere
WOS_only Lo phones | 5 Computers spc oler aod women
Ap \f we Casld nod reat Jami \y oxy _bam_oc When Quoc
COMED US Wwe LOPES. Rassed Ud. A pave Consiaued Ye
Teguest G Com PUSS anare release, een Aenied Sec
_KecSor® ‘neyond mu Coabco\. ove been denied Team
OLleSD, Ackeas Lo epratec, Copier Noun \Wocom,
Proper Ramiasieak We ‘Remedies ‘neecleck Prone. Calls.
tn Gear ann SAV Wasa \nese egailent ax Vis
Mime. Tis weell Alone WW nase aske Oy Aah OukS 1. ).
Corie, anh eon mall Wo be 9 el Ue AM
\nowie. Nex Seen ae vo Genoa’ Qin, Uainty ney
—_aukss & Wid 60 Ais. And ony Com PLGA DAake celease
noeea\, 1 we Leotlom hunt Wouoge hevel resdct eked!
and vo movect ro Tne high tise after 2 kexk€cl Posthive
__ Sc crid, ves Pub On Sebond teac, wes nor _allosed
\oti6, nde, dievaler, and mid 4o Clin Sflianks of
WNT WBeered meckical ancl Wwrden Tues

 

  

     

 

 

 

 

 

 

 

  
Case 4:20-cv-01000-P Document1 Filed 09/08/20 Page6of9 PagelD 6

 

 

Ach O < MUSY See Orenider, Wook Gu9ees
| Ne Oe LOO. Con ioiinn, (C89 Aen LOas moved
oot! Ae esol ha Coreag Soh ie Guasds
were. OO being, Qe Py. SCBNCC Con nc in
ere , OX. Loenke nny WNC Quan em.” By ©
and ComQUrerS Ooi SONA TEC 4 Was ove _
Xo ‘be \edethyon. Sead, Onc \o_unlorn CREW
1.30. — Hom ono let dawn, No AW, 8d
bokerles $c TOADS oO OeSS Jo Qos ,
Ort AO‘O\ CYOOS Nera Mok lea toe
Qh c\ SEEOA SE Cosid to AimcSt Yae enhre.
SAVY. Family aid SnendsS Conc ecned § CONS —

  

 

   

 

 

 

  

—pekaa 7x0) ch dhe \aroke WS here Gnd Ae€e.
Mai wel ny fexuc NED Win No TONED , AA |
NHC Oust, OWNS DDE LY eAH\ES MG ay Q
25 of Sooae leblesS. Wor bet 4 GbIE. XO
RN Ch \eaa\ mal) 6c SG\ \4. Leca\mal |

 

oednd Of eVNeol Awork AS (Ae y Wwuctect .
~ ack Miri” Coukaolna and adomm| wna)
Boos" Jere MICkLCeS beh & gexumecl wrth Oo

| ANOENCO NON. oF way camening, Lor oNallalole,

  

Out Ade syetreadyan NG ost Whe. Simole Weeden
—O€. vei My, OeSHrSae. Teen f Det 01 on this
— Seti Yaak tole o€ been vee wke Oh:

 

    

 

 

 

 

 

 

 

 

 
Case 4:20-cv-01000-P Document1 Filed 09/08/20 Page 7of9 PagelD 7

 

C. Has any court ever warmed or notified you that sanctions could be imposed? . YES X NO

D. Ifyour answer is “yes,” give the following information for every lawsuit in which a warning was issued.

Executed om AV ITAD.

(If more than one, use another piece of paper and answer the same questions.)

1. Court that issued warning (if federal, give the district and division):

 

2, Case number:

 

3. Approximate date warning was issued:

 

 

DATE

 

PLAINTIFF’S DECLARATIONS

1.

] declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct,

l understand, if I am released or transferred, it is my responsibility to keep the court informed of my
current mailing address and failure to do so may result in the dismissal of this lawsuit.

] understand I must exhaust all available administrative remedies prior to filing this lawsuit.

l understand I am prohibited from bringing an in forma pauperis lawsuit if | have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
imminent danger of serious physical injury.

Junderstand even if] am allowed to proceed without prepayment of costs, lam responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

Signed this a \ day of Quous* , 20 2, O
(

(Day) mdnth) (year)

  

 

~~" (Signdtuye of Plaintit)

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.
Case 4:20-cv-01000-P Document1 Filed 09/08/20 Page 8of9 PagelD 8

 

 

oat WoeTh OW
RECEIVED

 

“Yo Winoen MA ray CONC) gen gp 2th _Sjaelao

“T_db Beloss Anak oa meget ew. “J a aan

aed. ne Ce Di Unde Ne ORE
OF WlS Mane. T Cond voy esten Keep

 

Ou, AQC MLERLY | Se VT voauld roy Ya “e ae ~

  

AG ‘pe. olo\e vo send, mec Cony ©
back Quack wn Khe ekkco yo we

 

— NeFch. “We. Coniaued to OS TERM
Se C os ENG

 

     

: AS NOE KO 6 +O response ouhec VV
S™ NOB Dour!” “FE do kr Anak vt + Wd

— OLCESS Ao _C_Coplec ac wu TEAM. ws. coin
Wrver Oo. hi nok ae Roper Pople QS. S

 

 

 

 

 

 

“TV nant uau
Lannion VL ctnewy)

 

 

 

aos ost

 

 

 

 

 

 

 
 

 
             

 

 

Oo Lebliban SUL ‘Dangedsus soe pausds
“JERS BUT “PCA Oy F-nIPALOL 20: SompsIord Buyyew
LU Pee ht) JORIS YBNOsYL peraeeiye

ROG i@yheu sey

 

 
 

 

LEIOL MLO Id
1epiz x0 Od

yJamsred ‘JaUeD ROIs Teleped

  

 

 

 

“ON “80%

 
